DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to an amendment/response filed 2/8/2021.
Claim 9 has been cancelled.
Claims 20 and 21 have been added. 
Claims 1-8 and 10-21 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 and 12/23/2020 have been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 12/23/2020, with respect to the rejection(s) of claim(s) 1-19  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. US 20150124663 and Yin et al. US 20130194980.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claim(s) 1, 7, 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20150124663 (cited in Final Rejection dated 11/9/2020) in view of Yin et al. US 20130194980 (U.S. Patent Application Publications citation #1 noted on IDS dated 7/30/2019).

As to claim 1:
Chen et al. discloses:
A method for sending and receiving information, comprising: 
receiving, by user equipment, downlink information corresponding to a serving cell of the user equipment wherein the downlink information corresponding to the serving cell of the user equipment corresponds to a value that is different from another value to which downlink information corresponding to another serving cell of another user equipment corresponds:
(“According to the present invention, a mix of legacy LTE (Releases 8-11) and eIMTA-capable UEs may be served by an eNB in the same cell. The legacy UEs determine UL/DL/Special subframe pattern according to the UL/DL subframe configuration signaled in SIB1, whereas a UE capable of eIMTA may be configured to monitor for a PDCCH or EPDCCH conveying a DCI packet containing a dynamic reconfiguration of the UL/DL subframe configuration. A valid UL/DL configuration received in a detected DCI in a PDCCH or EPDCCH must be one of the 7 LTE UL/DL configurations (FIG. 2). The UE determines the 
(“Therefore, while a first UE may be configured to monitor downlink control channels for a change in the TDD UL/DL configuration, a second UE of an earlier release follows the semi-statically configured TDD UL/DL configuration that is signaled in System Information Block Type 1 (SIB1). Unlike conventional LTE TDD systems where neighboring cells of the same cellular operator use the same TDD UL/DL configuration, neighboring cells utilizing the eIMTA feature may configure different TDD UL/DL configurations in the same radio frame. This difference may result in both UL-to-DL and DL-to-UL inter-cell interference.”; Chen et al.; 0022)
(where
“a UE capable of eIMTA may be configured to monitor for a PDCCH or EPDCCH conveying a DCI packet containing a dynamic reconfiguration of the UL/DL subframe configuration”/”UEs may be served by an eNB in the same cell” maps to “receiving, by user equipment, downlink information corresponding to a serving cell of the user equipment”, where “conveying” maps to “receiving”, “UE” maps to “user equipment”, “DCI packet” maps to “downlink information”, “UEs...served...in the same cell” maps to “serving cell of the user equipment”,
“Unlike conventional LTE TDD systems where neighboring cells of the same cellular operator use the same TDD UL/DL configuration, neighboring cells utilizing the eIMTA feature may configure different TDD UL/DL configurations in “wherein the downlink information corresponding to the serving cell of the user equipment corresponds to a value that is different from another value to which downlink information corresponding to another serving cell”, where “neighboring cells utilizing the eIMTA feature may configure different TDD UL/DL configurations in the same radio frame” maps to “value that is different from another value”, “TDD U/L configurations”/col. 1/FIG. 2/FIG. 6 maps to “value”/”another value”

determining, by the user equipment, a subframe structure of a first subframe according to the downlink information, the subframe structure of the first subframe specifying one or more parts contained in the first subframe;
(“Referring now to FIG. 4, there is a diagram of a special subframe in the LTE TDD system. The special subframe 400 consists of a downlink pilot time slot (DwPTS) 401, a guard period 402 and an uplink pilot time slot (UpPTS) 403. The guard period (GP) 402 enables the user equipment to switch from reception mode to transmission mode.”; Chen et al.; 0009)
(where
“The UE determines the UL/DL/Special subframe pattern for all radio frames within a reconfiguration time period based on the UL/DL configuration received in the detected DCI” maps to “determining, by the user equipment, a subframe structure of a first subframe according to the downlink information”, where “determines” maps to “determining”, “UE” maps to “by the user equipment”, “UL/DL/Special subframe pattern” maps to “subframe structure of a first subframe”, “received in the detected DCI” maps to “according to the downlink information”,
“special subframe 400 consists of a downlink pilot time slot (DwPTS) 401, a guard period 402 and an uplink pilot time slot (UpPTS) 403” maps to “the first subframe specifying one or more parts contained in the first subframe”, where “DwPTS”/”guard period”/”UpPTS” maps to “specifying one or more parts contained in the first subframe”

determining, by the user equipment, a frame structure of the serving cell according to the subframe structure of the first subframe; and
(where
“The UE determines the UL/DL/Special subframe pattern for all radio frames within a reconfiguration time period based on the UL/DL configuration received in the detected DCI” maps to “determining, by the user equipment, a frame structure of the serving cell according to the subframe structure of the first subframe”, where “UE determines the UL/DL/Special subframe pattern for all radio frames” maps to “determining, by the user equipment, a frame structure of the serving cell”, where “all radio frames” maps to “frame”, “pattern” maps to “structure”)

the subframe structure of the first subframe is different when the downlink information corresponds to a different value
(where


sending and receiving, by the user equipment, information in the serving cell according to the determined frame structure of the serving cell.
(“Channel state information (CSI) is essential at the eNB for scheduling downlink or uplink data transmission to and from user equipment. Accordingly, embodiments of the present invention describe methods for configuring, measuring and reporting CSI to the eNB for dynamic adaptation of TDD UL/DL configuration of a cell..”; Chen et al.; 0023)
(where
“reporting”/”uplink data transmission ... from user equipment” maps to “sending”, “data” maps to “information”
“measuring”/”downlink or ... data transmission to and from user equipment” maps to “receiving”, “data” maps to “information”
“whereas a UE capable of eIMTA may be configured to monitor for a PDCCH or EPDCCH conveying a DCI packet containing a dynamic reconfiguration of the UL/DL subframe configuration. A valid UL/DL configuration received in a detected DCI in a PDCCH or EPDCCH must be one of the 7 LTE UL/DL configurations (FIG. 2). The UE determines the UL/DL/Special subframe pattern for all radio frames within a reconfiguration time period based on the UL/DL configuration received in the detected DCI”/”eIMTA-capable UEs may be served by an eNB in the same cell” naps to “in the serving cell according to the determined frame structure of the serving cell”, where “served by an eNB in the same cell” maps to “serving cell”, “UE determines the UL/DL/Special subframe pattern for all radio frames” maps to “according to the determined frame structure”)

Chen et al. as described above does not explicitly teach:
when the downlink information corresponds to a third value, the first subframe is a default subframe, the subframe structure of the first subframe is a subframe structure of the default subframe, and the default subframe is a downlink subframe or ...:

However, Yin et al. further teaches a default capability which includes:
when the downlink information corresponds to a third value, the first subframe is a default subframe, the subframe structure of the first subframe is a subframe structure of the default subframe, and the default subframe is a downlink subframe or ...:
(“The (default) UL-DL configuration may be a part of a SystemInformationBlockType1 (SIB1), defined by an information element (IE) TDD-Config, which includes a subframe assignment and specialSubframePatterns. The SIB1 may be transmitted on a broadcast control channel as a logical channel. To change the UL-DL configuration, a system information change procedure may be performed.”; Yin et al.; 0050)

(“The UE may also determine whether a subframe is a downlink subframe in a default UL-DL configuration. If the subframe is a downlink subframe in the default UL-DL configuration”; Yin et al.; 0019)
(where
“(default) UL-DL configuration may be a part of a SystemInformationBlockType1 (SIB1)” maps to “when the downlink information corresponds to a third value”, where “(default) UL-DL configuration” maps to “third value”, “SIB1”/”eNB may send...SIB” maps to “downlink information”, where an “eNB” performing “send” is considered as “downlink”
“subframe is a downlink subframe in a default UL-DL configuration” maps to “the subframe structure of the first subframe is a subframe structure of the default subframe, and the default subframe is a downlink subframe”, where a “subframe” using a “default UL-DL configuration” is considered as mapping to a “default subframe”, “downlink” maps to “downlink”

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the default capability of Yin et al. into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the default capability as taught by the UE/base station of Yin et al., the benefits of improved performance (Chen et al.; 0022) with improved flexibility/efficiency (Yin et al.; 0004) are achieved.

As to claim 7:
Chen et al. discloses:
A method for sending and receiving information, comprising: 
determining, by a base station, a subframe structure of a first subframe; sending, by the base station, downlink information corresponding to a serving cell of user equipment to the user equipment, wherein the downlink information corresponding to the serving cell of the user equipment corresponds to a value that is different from another value to which downlink information corresponding to another serving cell of another user equipment corresponds, and wherein the downlink information is used to indicate the subframe structure of the first subframe, the subframe structure of the first subframe specifying one or more parts contained in the first subframe;
 (“According to the present invention, a mix of legacy LTE (Releases 8-11) and eIMTA-capable UEs may be served by an eNB in the same cell. The legacy UEs determine UL/DL/Special subframe pattern according to the UL/DL subframe configuration signaled in SIB1, whereas a UE capable of eIMTA may be configured to monitor for a PDCCH or EPDCCH conveying a DCI packet containing a dynamic reconfiguration of the UL/DL subframe configuration. A valid UL/DL configuration received in a detected DCI in a PDCCH or EPDCCH must be one of the 7 LTE UL/DL configurations (FIG. 2). The UE determines the UL/DL/Special subframe pattern for all radio frames within a reconfiguration time 
(“Therefore, while a first UE may be configured to monitor downlink control channels for a change in the TDD UL/DL configuration, a second UE of an earlier release follows the semi-statically configured TDD UL/DL configuration that is signaled in System Information Block Type 1 (SIB1). Unlike conventional LTE TDD systems where neighboring cells of the same cellular operator use the same TDD UL/DL configuration, neighboring cells utilizing the eIMTA feature may configure different TDD UL/DL configurations in the same radio frame. This difference may result in both UL-to-DL and DL-to-UL inter-cell interference.”; Chen et al.; 0022)
(where
“eNB” maps to “base station”
“a UE capable of eIMTA may be configured to monitor for a PDCCH or EPDCCH conveying a DCI packet containing a dynamic reconfiguration of the UL/DL subframe configuration”/”UEs may be served by an eNB in the same cell” maps to “receiving, by user equipment, downlink information corresponding to a serving cell of the user equipment”, where “conveying” maps to “receiving”, “UE” maps to “user equipment”, “DCI packet” maps to “downlink information”, “UEs...served...in the same cell” maps to “serving cell of the user equipment”,
“Unlike conventional LTE TDD systems where neighboring cells of the same cellular operator use the same TDD UL/DL configuration, neighboring cells utilizing the eIMTA feature may configure different TDD UL/DL configurations in “wherein the downlink information corresponding to the serving cell of the user equipment corresponds to a value that is different from another value to which downlink information corresponding to another serving cell”, where “neighboring cells utilizing the eIMTA feature may configure different TDD UL/DL configurations in the same radio frame” maps to “value that is different from another value”, “TDD U/L configurations”/col. 1/FIG. 2/FIG. 6 maps to “value”/”another value”
where it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention for “neighboring cells” to perform “another serving cell of another user equipment”

determining, by the base station, a frame structure of the serving cell of the user equipment according to the subframe structure of the first subframe; and
 (“Referring now to FIG. 4, there is a diagram of a special subframe in the LTE TDD system. The special subframe 400 consists of a downlink pilot time slot (DwPTS) 401, a guard period 402 and an uplink pilot time slot (UpPTS) 403. The guard period (GP) 402 enables the user equipment to switch from reception mode to transmission mode.”; Chen et al.; 0009)
(where
“The UE determines the UL/DL/Special subframe pattern for all radio frames within a reconfiguration time period based on the UL/DL configuration received in the detected DCI” maps to “determining, by the user equipment, a subframe structure of a first subframe according to the downlink information”, “determining”, “UE” maps to “by the user equipment”, “UL/DL/Special subframe pattern” maps to “subframe structure of a first subframe”, “received in the detected DCI” maps to “according to the downlink information”,
“special subframe 400 consists of a downlink pilot time slot (DwPTS) 401, a guard period 402 and an uplink pilot time slot (UpPTS) 403” maps to “the first subframe specifying one or more parts contained in the first subframe”, where “DwPTS”/”guard period”/”UpPTS” maps to “specifying one or more parts contained in the first subframe”

the subframe structure of the first subframe is different when the downlink information corresponds to a different value
(where
FIGs. 2 and 6 illustrated different subframe structures based on a different configuration value in col. 1.

determining, by the user equipment, a frame structure of the serving cell according to the subframe structure of the first subframe; and
(where
“The UE determines the UL/DL/Special subframe pattern for all radio frames within a reconfiguration time period based on the UL/DL configuration received in the detected DCI” maps to “determining, by the user equipment, a frame structure of the serving cell according to the subframe structure of the first subframe”, where “UE determines the UL/DL/Special subframe pattern for all radio frames” maps to “determining, by the user equipment, a frame structure of the serving cell”, where “all radio frames” maps to “frame”, “pattern” maps to “structure”)

sending, by the base station, information to the user equipment in the serving cell according to the determined frame structure of the serving cell, and receiving, in the serving cell according to the determined frame structure of the serving cell, information sent by the user equipment.
 (“Channel state information (CSI) is essential at the eNB for scheduling downlink or uplink data transmission to and from user equipment. Accordingly, embodiments of the present invention describe methods for configuring, measuring and reporting CSI to the eNB for dynamic adaptation of TDD UL/DL configuration of a cell..”; Chen et al.; 0023)
(where
“reporting”/”uplink data transmission ... from user equipment” maps to “sending”, “data” maps to “information”
“measuring”/”downlink or ... data transmission to and from user equipment” maps to “receiving”, “data” maps to “information”
“whereas a UE capable of eIMTA may be configured to monitor for a PDCCH or EPDCCH conveying a DCI packet containing a dynamic reconfiguration of the UL/DL subframe configuration. A valid UL/DL configuration received in a detected DCI in a PDCCH or EPDCCH must be one of the 7 LTE “in the serving cell according to the determined frame structure of the serving cell”, where “served by an eNB in the same cell” maps to “serving cell”, “UE determines the UL/DL/Special subframe pattern for all radio frames” maps to “according to the determined frame structure”)

Chen et al. as described above does not explicitly teach:
when the downlink information corresponds to a third value, the first subframe is a default subframe, the subframe structure of the first subframe is a subframe structure of the default subframe, and the default subframe is a downlink subframe or ...:

However, Yin et al. further teaches a default capability which includes:
when the downlink information corresponds to a third value, the first subframe is a default subframe, the subframe structure of the first subframe is a subframe structure of the default subframe, and the default subframe is a downlink subframe or ...:
(“The (default) UL-DL configuration may be a part of a SystemInformationBlockType1 (SIB1), defined by an information element (IE) TDD-Config, which includes a subframe assignment and 
(“For example, the eNB may send explicit signaling (e.g., a SIB or RRC signaling) to indicate to a UE”; Yin et al.; 0061)
(“The UE may also determine whether a subframe is a downlink subframe in a default UL-DL configuration. If the subframe is a downlink subframe in the default UL-DL configuration”; Yin et al.; 0019)
(where
“(default) UL-DL configuration may be a part of a SystemInformationBlockType1 (SIB1)” maps to “when the downlink information corresponds to a third value”, where “(default) UL-DL configuration” maps to “third value”, “SIB1”/”eNB may send...SIB” maps to “downlink information”, where an “eNB” performing “send” is considered as “downlink”
“subframe is a downlink subframe in a default UL-DL configuration” maps to “the subframe structure of the first subframe is a subframe structure of the default subframe, and the default subframe is a downlink subframe”, where a “subframe” using a “default UL-DL configuration” is considered as mapping to a “default subframe”, “downlink” maps to “downlink”

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the default capability of Yin et al. into Chen et al. By modifying the UE/eNB capability of 

As to claim 8:
Chen et al. discloses:
An apparatus, comprising: a transceiver, and a processor, wherein:
the transceiver is configured to receive downlink information corresponding to a serving cell of the apparatus, wherein the downlink information corresponding to the serving cell of the apparatus corresponds to a value that is different from another value to which downlink information corresponding to another serving cell of another apparatus corresponds:
 (“According to the present invention, a mix of legacy LTE (Releases 8-11) and eIMTA-capable UEs may be served by an eNB in the same cell. The legacy UEs determine UL/DL/Special subframe pattern according to the UL/DL subframe configuration signaled in SIB1, whereas a UE capable of eIMTA may be configured to monitor for a PDCCH or EPDCCH conveying a DCI packet containing a dynamic reconfiguration of the UL/DL subframe configuration. A valid UL/DL configuration received in a detected DCI in a PDCCH or EPDCCH must be one of the 7 LTE UL/DL configurations (FIG. 2). The UE determines the UL/DL/Special subframe pattern for all radio frames within a reconfiguration time period based on the UL/DL configuration received in the detected DCI.”; Chen et al.; 0068)

(where
“UE” maps to “apparatus”,
“a UE capable of eIMTA may be configured to monitor for a PDCCH or EPDCCH conveying a DCI packet containing a dynamic reconfiguration of the UL/DL subframe configuration”/”UEs may be served by an eNB in the same cell” maps to “receiving, by user equipment, downlink information corresponding to a serving cell of the user equipment”, where “conveying” maps to “receiving”, “UE” maps to “user equipment”, “DCI packet” maps to “downlink information”, “UEs...served...in the same cell” maps to “serving cell of the user equipment”,
“Unlike conventional LTE TDD systems where neighboring cells of the same cellular operator use the same TDD UL/DL configuration, neighboring cells utilizing the eIMTA feature may configure different TDD UL/DL configurations in the same radio frame”/FIG. 2/FIG. 6 maps to “wherein the downlink information corresponding to the serving cell of the user equipment corresponds to a value that is different from another value to which downlink information corresponding to another serving cell”, where “neighboring cells utilizing the eIMTA feature may configure different TDD UL/DL configurations in the same radio frame” maps to “value that is different from another value”, “TDD U/L configurations”/col. 1/FIG. 2/FIG. 6 maps to “value”/”another value”
where it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention for “neighboring cells” to perform “another serving cell of another user equipment”

the processor is configured to determine a subframe structure of a first subframe according to the downlink information and determine a frame structure of the serving cell according to the subframe structure of the first subframe, the subframe structure of the first subframe specifying one or more parts contained in the first subframe; and
 (“Referring now to FIG. 4, there is a diagram of a special subframe in the LTE TDD system. The special subframe 400 consists of a downlink pilot time slot (DwPTS) 401, a guard period 402 and an uplink pilot time slot (UpPTS) 403. The guard period (GP) 402 enables the user equipment to switch from reception mode to transmission mode.”; Chen et al.; 0009)
(where
“The UE determines the UL/DL/Special subframe pattern for all radio frames within a reconfiguration time period based on the UL/DL configuration received in the detected DCI” maps to “determining, by the user equipment, a subframe structure of a first subframe according to the downlink information”, where “determines” maps to “determining”, “UE” maps to “by the user equipment”, “UL/DL/Special subframe pattern” maps to “subframe structure of a first subframe”, “received in the detected DCI” maps to “according to the downlink information”,
“special subframe 400 consists of a downlink pilot time slot (DwPTS) 401, a guard period 402 and an uplink pilot time slot (UpPTS) 403” maps to “the first subframe specifying one or more parts contained in the first subframe”, where “DwPTS”/”guard period”/”UpPTS” maps to “specifying one or more parts contained in the first subframe”

the subframe structure of the first subframe is different when the downlink information corresponds to a different value
(where
FIGs. 2 and 6 illustrated different subframe structures based on a different configuration value in col. 1.

the transceiver is further configured to send and receive information in the serving cell according to the determined frame structure of the serving cell.
 (where
“The UE determines the UL/DL/Special subframe pattern for all radio frames within a reconfiguration time period based on the UL/DL configuration received in the detected DCI” maps to “determining, by the user equipment, a frame structure of the serving cell according to the subframe structure of the first subframe”, where “UE determines the UL/DL/Special subframe pattern for all radio frames” maps to “determining, by the user equipment, a frame structure of the serving cell”, where “all radio frames” maps to “frame”, “pattern” maps to “structure”)

Chen et al. as described above does not explicitly teach:
when the downlink information corresponds to a third value, the first subframe is a default subframe, the subframe structure of the first subframe is a subframe structure of the default subframe, and the default subframe is a downlink subframe or ...:

However, Yin et al. further teaches a default capability which includes:
when the downlink information corresponds to a third value, the first subframe is a default subframe, the subframe structure of the first subframe is a subframe structure of the default subframe, and the default subframe is a downlink subframe or ...:
(“The (default) UL-DL configuration may be a part of a SystemInformationBlockType1 (SIB1), defined by an information element (IE) TDD-Config, which includes a subframe assignment and specialSubframePatterns. The SIB1 may be transmitted on a broadcast control channel as a logical channel. To change the UL-DL configuration, a system information change procedure may be performed.”; Yin et al.; 0050)

(“The UE may also determine whether a subframe is a downlink subframe in a default UL-DL configuration. If the subframe is a downlink subframe in the default UL-DL configuration”; Yin et al.; 0019)
(where
“(default) UL-DL configuration may be a part of a SystemInformationBlockType1 (SIB1)” maps to “when the downlink information corresponds to a third value”, where “(default) UL-DL configuration” maps to “third value”, “SIB1”/”eNB may send...SIB” maps to “downlink information”, where an “eNB” performing “send” is considered as “downlink”
“subframe is a downlink subframe in a default UL-DL configuration” maps to “the subframe structure of the first subframe is a subframe structure of the default subframe, and the default subframe is a downlink subframe”, where a “subframe” using a “default UL-DL configuration” is considered as mapping to a “default subframe”, “downlink” maps to “downlink”

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the default capability of Yin et al. into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the default capability as taught by the UE/base station of Yin et al., the benefits of improved performance (Chen et al.; 0022) with improved flexibility/efficiency (Yin et al.; 0004) are achieved.

As to claim 14:
Chen et al. discloses:
An apparatus, comprising: a processor and a transceiver, wherein:
the processor is configured to determine a subframe structure of a first subframe; the transceiver is configured to send downlink information corresponding to a serving cell of user equipment to the user equipment, wherein the downlink information corresponding to the serving cell of the user equipment corresponds to a value that is different from another value to which downlink information corresponding to another serving cell of another user equipment corresponds, and wherein the downlink information is used to indicate the subframe structure of the first subframe, the subframe structure of the first subframe specifying one or more parts contained in the first subframe;
 (“According to the present invention, a mix of legacy LTE (Releases 8-11) and eIMTA-capable UEs may be served by an eNB in the same cell. The legacy UEs determine UL/DL/Special subframe pattern according to the UL/DL subframe configuration signaled in SIB1, whereas a UE capable of eIMTA may be configured to monitor for a PDCCH or EPDCCH conveying a DCI packet containing a dynamic reconfiguration of the UL/DL subframe configuration. A valid UL/DL configuration received in a detected DCI in a PDCCH or EPDCCH must be one of the 7 LTE UL/DL configurations (FIG. 2). The UE determines the UL/DL/Special subframe pattern for all radio frames within a reconfiguration time 
(“Therefore, while a first UE may be configured to monitor downlink control channels for a change in the TDD UL/DL configuration, a second UE of an earlier release follows the semi-statically configured TDD UL/DL configuration that is signaled in System Information Block Type 1 (SIB1). Unlike conventional LTE TDD systems where neighboring cells of the same cellular operator use the same TDD UL/DL configuration, neighboring cells utilizing the eIMTA feature may configure different TDD UL/DL configurations in the same radio frame. This difference may result in both UL-to-DL and DL-to-UL inter-cell interference.”; Chen et al.; 0022)
(where
“eNB” maps to “base station”
“a UE capable of eIMTA may be configured to monitor for a PDCCH or EPDCCH conveying a DCI packet containing a dynamic reconfiguration of the UL/DL subframe configuration”/”UEs may be served by an eNB in the same cell” maps to “receiving, by user equipment, downlink information corresponding to a serving cell of the user equipment”, where “conveying” maps to “receiving”, “UE” maps to “user equipment”, “DCI packet” maps to “downlink information”, “UEs...served...in the same cell” maps to “serving cell of the user equipment”,
“Unlike conventional LTE TDD systems where neighboring cells of the same cellular operator use the same TDD UL/DL configuration, neighboring cells utilizing the eIMTA feature may configure different TDD UL/DL configurations in “wherein the downlink information corresponding to the serving cell of the user equipment corresponds to a value that is different from another value to which downlink information corresponding to another serving cell”, where “neighboring cells utilizing the eIMTA feature may configure different TDD UL/DL configurations in the same radio frame” maps to “value that is different from another value”, “TDD U/L configurations”/col. 1/FIG. 2/FIG. 6 maps to “value”/”another value”
where it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention for “neighboring cells” to perform “another serving cell of another user equipment”

the subframe structure of the first subframe is different when the downlink information corresponds to a different value
(where
FIGs. 2 and 6 illustrated different subframe structures based on a different configuration value in col. 1.

the processor is further configured to determine a frame structure of the serving cell of the user equipment according to the subframe structure of the first subframe; and
 (“Referring now to FIG. 4, there is a diagram of a special subframe in the LTE TDD system. The special subframe 400 consists of a downlink pilot time slot (DwPTS) 401, a guard period 402 and an uplink pilot time slot (UpPTS) 403. The 
(where
“The UE determines the UL/DL/Special subframe pattern for all radio frames within a reconfiguration time period based on the UL/DL configuration received in the detected DCI” maps to “determining, by the user equipment, a subframe structure of a first subframe according to the downlink information”, where “determines” maps to “determining”, “UE” maps to “by the user equipment”, “UL/DL/Special subframe pattern” maps to “subframe structure of a first subframe”, “received in the detected DCI” maps to “according to the downlink information”,
“special subframe 400 consists of a downlink pilot time slot (DwPTS) 401, a guard period 402 and an uplink pilot time slot (UpPTS) 403” maps to “the first subframe specifying one or more parts contained in the first subframe”, where “DwPTS”/”guard period”/”UpPTS” maps to “specifying one or more parts contained in the first subframe”

the transceiver is further configured to send information to the user equipment in the serving cell according to the determined frame structure of the serving cell, and receive, in the serving cell according to the determined frame structure of the serving cell, information sent by the user equipment.
 (“Channel state information (CSI) is essential at the eNB for scheduling downlink or uplink data transmission to and from user equipment. Accordingly, 
(where
“reporting”/”uplink data transmission ... from user equipment” maps to “sending”, “data” maps to “information”
“measuring”/”downlink or ... data transmission to and from user equipment” maps to “receiving”, “data” maps to “information”
“whereas a UE capable of eIMTA may be configured to monitor for a PDCCH or EPDCCH conveying a DCI packet containing a dynamic reconfiguration of the UL/DL subframe configuration. A valid UL/DL configuration received in a detected DCI in a PDCCH or EPDCCH must be one of the 7 LTE UL/DL configurations (FIG. 2). The UE determines the UL/DL/Special subframe pattern for all radio frames within a reconfiguration time period based on the UL/DL configuration received in the detected DCI”/”eIMTA-capable UEs may be served by an eNB in the same cell” naps to “in the serving cell according to the determined frame structure of the serving cell”, where “served by an eNB in the same cell” maps to “serving cell”, “UE determines the UL/DL/Special subframe pattern for all radio frames” maps to “according to the determined frame structure”)

Chen et al. as described above does not explicitly teach:
when the downlink information corresponds to a third value, the first subframe is a default subframe, the subframe structure of the first subframe is a subframe structure of the default subframe, and the default subframe is a downlink subframe or ...:

However, Yin et al. further teaches a default capability which includes:
when the downlink information corresponds to a third value, the first subframe is a default subframe, the subframe structure of the first subframe is a subframe structure of the default subframe, and the default subframe is a downlink subframe or ...:
(“The (default) UL-DL configuration may be a part of a SystemInformationBlockType1 (SIB1), defined by an information element (IE) TDD-Config, which includes a subframe assignment and specialSubframePatterns. The SIB1 may be transmitted on a broadcast control channel as a logical channel. To change the UL-DL configuration, a system information change procedure may be performed.”; Yin et al.; 0050)
(“For example, the eNB may send explicit signaling (e.g., a SIB or RRC signaling) to indicate to a UE”; Yin et al.; 0061)
(“The UE may also determine whether a subframe is a downlink subframe in a default UL-DL configuration. If the subframe is a downlink subframe in the default UL-DL configuration”; Yin et al.; 0019)
(where
“when the downlink information corresponds to a third value”, where “(default) UL-DL configuration” maps to “third value”, “SIB1”/”eNB may send...SIB” maps to “downlink information”, where an “eNB” performing “send” is considered as “downlink”
“subframe is a downlink subframe in a default UL-DL configuration” maps to “the subframe structure of the first subframe is a subframe structure of the default subframe, and the default subframe is a downlink subframe”, where a “subframe” using a “default UL-DL configuration” is considered as mapping to a “default subframe”, “downlink” maps to “downlink”

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the default capability of Yin et al. into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the default capability as taught by the UE/base station of Yin et al., the benefits of improved performance (Chen et al.; 0022) with improved flexibility/efficiency (Yin et al.; 0004) are achieved.

As to claim 15:
Chen et al. discloses:
wherein the subframe structure of the first subframe is different when the downlink information corresponds to a different value
(col. 1/FIG. 2/FIG. 6)

Claim(s) 2, 3, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20150124663 (cited in Final Rejection dated 11/9/2020) in view of Yin et al. US 20130194980 (U.S. Patent Application Publications citation #1 noted on IDS dated 7/30/2019) and in further view of Wei et al. US 20180213552.

As to claim 2:
Chen et al. as described above does not explicitly teach:
when the downlink information corresponds to a fourth value, the subframe structure of the first subframe comprises three parts, wherein a first part is a symbol used for uplink transmission, and a quantity of symbols corresponding to the third part is a first quantity of symbols,
when the downlink information corresponds to a fifth value, the subframe structure of the first subframe comprises three parts, wherein a first part is a symbol used for downlink transmission, a second part is a guard period GP, a third part is a symbol used for uplink transmission, and a quantity of symbols corresponding to the third part is a second quantity of symbols.
when the downlink information corresponds to a sixth value, the subframe structure of the first subframe comprises three parts, wherein a first part is a symbol used for downlink transmission, a second part is a guard period GP. a third part is a symbol used for uplink transmission, and a quantity of symbols corresponding to the third part is a third quantity of symbols, and
the first quantity of symbols is 3. the second quantity of symbols is 6. and the third quantity of symbols is 9.

However, Wei et al. further teaches a subframe capability which includes:
when the downlink information corresponds to a fourth value, the subframe structure of the first subframe comprises three parts, wherein a first part is a symbol used for uplink transmission, and a quantity of symbols corresponding to the third part is a first quantity of symbols,
when the downlink information corresponds to a fifth value, the subframe structure of the first subframe comprises three parts, wherein a first part is a symbol used for downlink transmission, a second part is a guard period GP, a third part is a symbol used for uplink transmission, and a quantity of symbols corresponding to the third part is a second quantity of symbols.
when the downlink information corresponds to a sixth value, the subframe structure of the first subframe comprises three parts, wherein a first part is a symbol used for downlink transmission, a second part is a guard period GP. a third part is a symbol used for uplink transmission, and a quantity of symbols corresponding to the third part is a third quantity of symbols, and
the first quantity of symbols is 3. the second quantity of symbols is 6. and the third quantity of symbols is 9.
(“[0051] With an increase in the number of UpPTS symbols, one potential issue that may arise is how to signal the new UpPTS configuration to UE. One possible solution is to introduce new special subframe configurations in SIB 1, 
(where
“UpPTS” maps to “third part”,
Table 4 illustrates “UpPTS” with quantity of symbols as “3”, “6” and “9”

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the subframe capability of Wei et al. into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the subframe capability as taught by the UE/base station of Wei et al., the benefits of reduced inter-cell interference (Wei et al.; 0062) are achieved.

As to claim 3:
Chen et al. discloses:
the subframe structure of the first subframe comprises three parts, wherein a first part is a symbol used for downlink transmission, a second part is a guard period (GP), and a third part is a symbol used for uplink transmission; and
	(“Referring now to FIG. 4, there is a diagram of a special subframe in the LTE TDD system. The special subframe 400 consists of a downlink pilot time slot 

Chen et al. as described above does not explicitly teach:
when the downlink information corresponds to a different value, a quantity of symbols corresponding to the third part is different. 

However, Wei et al. further teaches a subframe capability which includes:
when the downlink information corresponds to a different value, a quantity of symbols corresponding to the third part is different. 

(“[0051] With an increase in the number of UpPTS symbols, one potential issue that may arise is how to signal the new UpPTS configuration to UE. One possible solution is to introduce new special subframe configurations in SIB 1, such as the new SSF configurations in Table 4 below. The new special subframe 
(where
“UpPTS” maps to “third part”,
Table 4 illustrates “third part is different”)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the subframe capability of Wei et al. into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the subframe capability as taught by the UE/base station of Wei et al., the benefits of reduced inter-cell interference (Wei et al.; 0062) are achieved.

As to claim 10:
Chen et al. discloses:
the subframe structure of the first subframe comprises three parts, wherein a first part is a symbol used for downlink transmission, a second part is a guard period (GP), and a third part is a symbol used for uplink transmission; and
	(“Referring now to FIG. 4, there is a diagram of a special subframe in the LTE TDD system. The special subframe 400 consists of a downlink pilot time slot (DwPTS) 401, a guard period 402 and an uplink pilot time slot (UpPTS) 403. The 

Chen et al. as described above does not explicitly teach:
when the downlink information corresponds to a different value, a quantity of symbols corresponding to the third part is different. 

However, Wei et al. further teaches a subframe capability which includes:
when the downlink information corresponds to a different value, a quantity of symbols corresponding to the third part is different. 

(“[0051] With an increase in the number of UpPTS symbols, one potential issue that may arise is how to signal the new UpPTS configuration to UE. One possible solution is to introduce new special subframe configurations in SIB 1, such as the new SSF configurations in Table 4 below. The new special subframe configuration each include a longer UpPTS. This means that for a 5 ms switching 
(where
“UpPTS” maps to “third part”,
Table 4 illustrates “third part is different”)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the subframe capability of Wei et al. into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the subframe capability as taught by the UE/base station of Wei et al., the benefits of reduced inter-cell interference (Wei et al.; 0062) are achieved.

As to claim 16:
Chen et al. discloses:
the subframe structure of the first subframe comprises three parts, wherein a first part is a symbol used for downlink transmission, a second part is a guard period (GP), and a third part is a symbol used for uplink transmission; and
	(“Referring now to FIG. 4, there is a diagram of a special subframe in the LTE TDD system. The special subframe 400 consists of a downlink pilot time slot (DwPTS) 401, a guard period 402 and an uplink pilot time slot (UpPTS) 403. The guard period (GP) 402 enables the user equipment to switch from reception 

Chen et al. as described above does not explicitly teach:
when the downlink information corresponds to a different value, a quantity of symbols corresponding to the third part is different. 

However, Wei et al. further teaches a subframe capability which includes:
when the downlink information corresponds to a different value, a quantity of symbols corresponding to the third part is different. 

(“[0051] With an increase in the number of UpPTS symbols, one potential issue that may arise is how to signal the new UpPTS configuration to UE. One possible solution is to introduce new special subframe configurations in SIB 1, such as the new SSF configurations in Table 4 below. The new special subframe configuration each include a longer UpPTS. This means that for a 5 ms switching periodicity, a longer UpPTS may be configured in both special subframes, SF#1 
(where
“UpPTS” maps to “third part”,
Table 4 illustrates “third part is different”)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the subframe capability of Wei et al. into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the subframe capability as taught by the UE/base station of Wei et al., the benefits of reduced inter-cell interference (Wei et al.; 0062) are achieved.

Claim(s) 4, 5, 6, 11, 12, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20150124663 (cited in Final Rejection dated 11/9/2020) in view of Yin et al. US 20130194980 (U.S. Patent Application Publications citation #1 noted on IDS dated 7/30/2019) and in further view of Wei et al. US 20180213552 and Takeda et al. US 20160330737 (cited in Non-Final Rejection dated 9/13/2019).

As to claim 4:
Chen et al. as described above does not explicitly teach:
when the downlink information corresponds to a seventh value, the quantity of symbols corresponding to the third part is a fourth quantity of symbols;
when the downlink information corresponds to an eighth value, the quantity of symbols corresponding to the third part is a fifth quantity of symbols;
when the downlink information corresponds to a ninth value, the quantity of symbols corresponding to the third part is a sixth quantity of symbols; or
when the downlink information corresponds to a tenth value, the quantity of symbols corresponding to the third part is a seventh quantity of symbols.

However, Wei et al. further teaches a subframe capability which includes:
when the downlink information corresponds to a seventh value, the quantity of symbols corresponding to the third part is a fourth quantity of symbols;
(“UpPTS” with 1 symbol Table 2)

when the downlink information corresponds to an eighth value, the quantity of symbols corresponding to the third part is a fifth quantity of symbols;
(“UpPTS” with 2 symbols Table 2)

when the downlink information corresponds to a ninth value, the quantity of symbols corresponding to the third part is a sixth quantity of symbols; or
(“UpPTS” with 4 symbols Table 4)



However, Takeda et al. further teaches a sub-frame capability which includes:
when the downlink information corresponds to a tenth value, the quantity of symbols corresponding to the third part is a seventh quantity of symbols.
(where FIG. 12 illustrates “UpPTS” with “10” symbols

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-frame capability of Takeda into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the sub-frame capability as taught by the terminal/base station of Takeda et al., the benefits of improved throughput (Takeda et al.; Abstract) are achieved.

As to claim 5:
Chen et al. as described above does not explicitly teach:
wherein the fourth quantity of symbols is 1, the fifth quantity of symbols is 2, the sixth quantity of symbols is 4, and the seventh quantity of symbols is 6.

However, Wei et al. further teaches a subframe capability which includes:
wherein the fourth quantity of symbols is 1, the fifth quantity of symbols is 2, the sixth quantity of symbols is 4, and the seventh quantity of symbols is 6.
 (“UpPTS” with 1 symbol Table 2)
 (“UpPTS” with 2 symbols Table 2)
 (“UpPTS” with 4 symbols Table 4)
Table 4 illustrates “UpPTS” with quantity of symbols as “6” 

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the subframe capability of Wei et al. into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the subframe capability as taught by the UE/base station of Wei et al., the benefits of reduced inter-cell interference (Wei et al.; 0062) are achieved.

As to claim 6:
Chen et al. as described above does not explicitly teach:
wherein the fourth quantity of symbols, the fifth quantity of symbols, the sixth quantity of symbols, and the seventh quantity of symbols are configured by using higher layer signaling.

However, Takeda et al. further teaches a sub-frame capability which includes:
wherein the fourth quantity of symbols, the fifth quantity of symbols, the sixth quantity of symbols, and the seventh quantity of symbols are configured by using higher layer signaling. (“In existing LTE systems (Rel. 10/11), ten types special subframe configurations ( Sp-SF Configs.) are provided for normal CPs and eight types are provided for extended CPs (see FIG. 5A). Also, information about the special subframe configurations is reported to user terminals by using system information (SIB1) in the primary cell, and by using RRC signaling in secondary cells.”; Takeda et al.; 0049)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-frame capability of Takeda into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the sub-frame capability as taught by the terminal/base station of Takeda et al., the benefits of improved throughput (Takeda et al.; Abstract) are achieved.

As to claim 11:
Chen et al. as described above does not explicitly teach:
when the downlink information corresponds to a seventh value, the quantity of symbols corresponding to the third part is a fourth quantity of symbols;
when the downlink information corresponds to an eighth value, the quantity of symbols corresponding to the third part is a fifth quantity of symbols;
when the downlink information corresponds to a ninth value, the quantity of symbols corresponding to the third part is a sixth quantity of symbols; or
when the downlink information corresponds to a tenth value, the quantity of symbols corresponding to the third part is a seventh quantity of symbols.

However, Wei et al. further teaches a subframe capability which includes:
when the downlink information corresponds to a seventh value, the quantity of symbols corresponding to the third part is a fourth quantity of symbols;
(“UpPTS” with 1 symbol Table 2)

when the downlink information corresponds to an eighth value, the quantity of symbols corresponding to the third part is a fifth quantity of symbols;
(“UpPTS” with 2 symbols Table 2)

when the downlink information corresponds to a ninth value, the quantity of symbols corresponding to the third part is a sixth quantity of symbols; or
(“UpPTS” with 4 symbols Table 4)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the subframe capability of Wei et al. into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the subframe capability as taught by the UE/base station of 

However, Takeda et al. further teaches a sub-frame capability which includes:
when the downlink information corresponds to a tenth value, the quantity of symbols corresponding to the third part is a seventh quantity of symbols.
(where FIG. 12 illustrates “UpPTS” with “10” symbols

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-frame capability of Takeda into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the sub-frame capability as taught by the terminal/base station of Takeda et al., the benefits of improved throughput (Takeda et al.; Abstract) are achieved.

As to claim 12:
Chen et al. as described above does not explicitly teach:
wherein the fourth quantity of symbols is 1, the fifth quantity of symbols is 2, the sixth quantity of symbols is 4, and the seventh quantity of symbols is 6.

However, Wei et al. further teaches a subframe capability which includes:
wherein the fourth quantity of symbols is 1, the fifth quantity of symbols is 2, the sixth quantity of symbols is 4, and the seventh quantity of symbols is 6.

 (“UpPTS” with 2 symbols Table 2)
 (“UpPTS” with 4 symbols Table 4)
Table 4 illustrates “UpPTS” with quantity of symbols as “6” 

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the subframe capability of Wei et al. into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the subframe capability as taught by the UE/base station of Wei et al., the benefits of reduced inter-cell interference (Wei et al.; 0062) are achieved.

As to claim 17:
Chen et al. as described above does not explicitly teach:
when the downlink information corresponds to a seventh value, the quantity of symbols corresponding to the third part is a fourth quantity of symbols;
when the downlink information corresponds to an eighth value, the quantity of symbols corresponding to the third part is a fifth quantity of symbols;
when the downlink information corresponds to a ninth value, the quantity of symbols corresponding to the third part is a sixth quantity of symbols; or
when the downlink information corresponds to a tenth value, the quantity of symbols corresponding to the third part is a seventh quantity of symbols.


when the downlink information corresponds to a seventh value, the quantity of symbols corresponding to the third part is a fourth quantity of symbols;
(“UpPTS” with 1 symbol Table 2)

when the downlink information corresponds to an eighth value, the quantity of symbols corresponding to the third part is a fifth quantity of symbols;
(“UpPTS” with 2 symbols Table 2)

when the downlink information corresponds to a ninth value, the quantity of symbols corresponding to the third part is a sixth quantity of symbols; or
(“UpPTS” with 4 symbols Table 4)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the subframe capability of Wei et al. into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the subframe capability as taught by the UE/base station of Wei et al., the benefits of reduced inter-cell interference (Wei et al.; 0062) are achieved.

As to claim 18:
Chen et al. as described above does not explicitly teach:
wherein the fourth quantity of symbols is 1, the fifth quantity of symbols is 2, the sixth quantity of symbols is 4, and the seventh quantity of symbols is 6.

However, Wei et al. further teaches a subframe capability which includes:
wherein the fourth quantity of symbols is 1, the fifth quantity of symbols is 2, the sixth quantity of symbols is 4, and the seventh quantity of symbols is 6.
 (“UpPTS” with 1 symbol Table 2)
 (“UpPTS” with 2 symbols Table 2)
 (“UpPTS” with 4 symbols Table 4)
Table 4 illustrates “UpPTS” with quantity of symbols as “6” 

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the subframe capability of Wei et al. into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the subframe capability as taught by the UE/base station of Wei et al., the benefits of reduced inter-cell interference (Wei et al.; 0062) are achieved.

As to claim 19:
Chen et al. as described above does not explicitly teach:
wherein the fourth quantity of symbols, the fifth quantity of symbols, the sixth quantity of symbols, and the seventh quantity of symbols are configured by using higher layer signaling.

However, Takeda et al. further teaches a sub-frame capability which includes:
wherein the fourth quantity of symbols, the fifth quantity of symbols, the sixth quantity of symbols, and the seventh quantity of symbols are configured by using higher layer signaling. (“In existing LTE systems (Rel. 10/11), ten types special subframe configurations ( Sp-SF Configs.) are provided for normal CPs and eight types are provided for extended CPs (see FIG. 5A). Also, information about the special subframe configurations is reported to user terminals by using system information (SIB1) in the primary cell, and by using RRC signaling in secondary cells.”; Takeda et al.; 0049)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the sub-frame capability of Takeda into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the sub-frame capability as taught by the terminal/base station of Takeda et al., the benefits of improved throughput (Takeda et al.; Abstract) are achieved.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20150124663 (cited in Final Rejection dated 11/9/2020) in view of Yin et al. US 20130194980 (U.S. Patent Application Publications citation #1 noted on IDS dated 7/30/2019) and in further view of Byun et al. US 20180288762.

As to claim 20:
Chen et al. as described above does not explicitly teach:
wherein the subframe structure of the first subframe is selected based on a requirement of a low-latency service.

However, Byun et al. further teaches a subframe capability which includes:
wherein the subframe structure of the first subframe is selected based on a requirement of a low-latency service
(“That is, a TTI having a length of 1 ms has a structure not suitable for low latency requirements in a next-generation wireless communication system. Accordingly, there is a need for a method for disposing a radio resource structure for satisfying lower latency by controlling a short TTI subdivided from the existing TTI.”; Byun et al.; 0005)
(“Here, the radio frame may be transmitted every TTI, and the DL and UL subframes may be transmitted every sTTI set to be shorter than the TTI. Accordingly, a radio transmission delay of 1 ms may be satisfied in receiving a signal and transmitting a response signal thereto.”; Byun et al.; 0018)
(“A next generation wireless communication system aims to satisfy a user plane latency of 1 ms in order to provide a lower latency service. The user plane latency includes not only the existing TTI length but also an encoding time and a decoding time. The user plane latency in a 3GPP LTE system is about 4.8 ms (encoding time=decoding time=1.5 ms, the existing TTI length=1 ms, target BLER=10%). [0089] In this case, if a sTTI reduced from the existing TTI has a 
(“This value satisfies a wireless transmission delay of 1 ms in a next-generation wireless communication system.”; Byun et al.; 0106)
(“Here, the radio frame may be transmitted every TTI, and the DL and UL subframes may be transmitted every sTTI set to be shorter than the TTI. Accordingly, a radio transmission delay of 1 ms may be satisfied in receiving a signal and transmitting a response signal thereto.”; Byun et al.; 0144)
(where 
“satisfying lower latency”/”delay of 1 ms may be satisfied”/”satisfy user plane latency of 1 ms”/”satisfies...delay of 1 ms”/”1 ms may be satisfied” maps to “requirement of a low-latency service”
Tables 4-6 illustrate the subframe structure changing based on “low-latency TDD”)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the subframe capability of Byun et al. into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the subframe capability as taught by the UE/base station of Byun et al., the benefits of reduced signaling overheads (Byun et al.; 0024) are achieved.

As to claim 21:

wherein the frame structure is determined based on a requirement of an uplink low-latency service.

However, Byun et al. further teaches a frame capability which includes:
wherein the frame structure is determined based on a requirement of an uplink low-latency service. 
(“That is, a TTI having a length of 1 ms has a structure not suitable for low latency requirements in a next-generation wireless communication system. Accordingly, there is a need for a method for disposing a radio resource structure for satisfying lower latency by controlling a short TTI subdivided from the existing TTI.”; Byun et al.; 0005)
(“Here, the radio frame may be transmitted every TTI, and the DL and UL subframes may be transmitted every sTTI set to be shorter than the TTI. Accordingly, a radio transmission delay of 1 ms may be satisfied in receiving a signal and transmitting a response signal thereto.”; Byun et al.; 0018)
(“A next generation wireless communication system aims to satisfy a user plane latency of 1 ms in order to provide a lower latency service. The user plane latency includes not only the existing TTI length but also an encoding time and a decoding time. The user plane latency in a 3GPP LTE system is about 4.8 ms (encoding time=decoding time=1.5 ms, the existing TTI length=1 ms, target BLER=10%). [0089] In this case, if a sTTI reduced from the existing TTI has a 
(“This value satisfies a wireless transmission delay of 1 ms in a next-generation wireless communication system.”; Byun et al.; 0106)
(“Here, the radio frame may be transmitted every TTI, and the DL and UL subframes may be transmitted every sTTI set to be shorter than the TTI. Accordingly, a radio transmission delay of 1 ms may be satisfied in receiving a signal and transmitting a response signal thereto.”; Byun et al.; 0144)
(where 
“satisfying lower latency”/”delay of 1 ms may be satisfied”/”satisfy user plane latency of 1 ms”/”satisfies...delay of 1 ms”/”1 ms may be satisfied” maps to “requirement of a low-latency service”
 (where Tables 4-6 illustrate the frame structure changing based on “low-latency TDD”)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the frame capability of Byun et al. into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the frame capability as taught by the UE/base station of Byun et al., the benefits of reduced signaling overheads (Byun et al.; 0024) are achieved.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20150124663 (cited in Final Rejection dated 11/9/2020) in view Yin et al. US 20130194980 (U.S. Patent Application Publications citation #1 noted on IDS dated 7/30/2019) and in further view of Suo et al. US 20100246456.

As to claim 20:
Chen et al. as described above does not explicitly teach:
wherein the subframe structure of the first subframe is selected based on a requirement of a low-latency service.

However, Suo et al. further teaches a subframe capability which includes:
wherein the subframe structure of the first subframe is selected based on a requirement of a low-latency service
(“When a radio frame of 10 ms is taken as the subframe allocation period, 15 allocation modes of uplink service subframes and downlink service subframes are supported, which represent as 15 subframe allocation patterns, so that the number of configuration ratios of uplink service subframe to downlink service subframe supported in a TDD system may reach 7, which is 3 greater than that in the case of taking a half-frame of 5 ms as the subframe allocation period, the configuration ratios of downlink service subframe to uplink service subframe are 2:6, 3:5, 4:4, 5:3, 6:2, 7:1 and 8:0 respectively, and the adjustment granularity of service subframe ratio is changed to 12.5%, so that the adjustment can be more flexible and accurate, and the flexibility of satisfying different service requirements can be enhanced. 7 configuration ratios of uplink service subframe to downlink service subframe are supported in the 15 allocation modes of uplink 

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the subframe capability of Suo et al. into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the subframe capability as taught by the terminal/base station of Suo et al., the benefits of reduced interference (Suo et al.; 0069) are achieved.

As to claim 21:
Chen et al. as described above does not explicitly teach:
wherein the frame structure is determined based on a requirement of an uplink low-latency service.

However, Byun et al. further teaches a frame capability which includes:
wherein the frame structure is determined based on a requirement of an uplink low-latency service. 
(“When a radio frame of 10 ms is taken as the subframe allocation period, 15 allocation modes of uplink service subframes and downlink service subframes are supported, which represent as 15 subframe allocation patterns, so that the number of configuration ratios of uplink service subframe to downlink service subframe supported in a TDD system may reach 7, which is 3 greater than that in the case of taking a half-frame of 5 ms as the subframe allocation period, the configuration ratios of downlink service subframe to uplink service subframe are 2:6, 3:5, 4:4, 5:3, 6:2, 7:1 and 8:0 respectively, and the adjustment granularity of service subframe ratio is changed to 12.5%, so that the adjustment can be more flexible and accurate, and the flexibility of satisfying different service requirements can be enhanced. 7 configuration ratios of uplink service subframe to downlink service subframe are supported in the 15 allocation modes of uplink service subframes and downlink service subframes, so that some configuration ratios may be supported by a plurality of allocation modes. For example, when the configuration ratio of downlink service subframe to uplink service subframe is 7:1, there are two allocation modes corresponding to configure one pair of switch-points and two pairs of switch-points in the radio frame, respectively. 

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the frame capability of Suo et al. into Chen et al. By modifying the UE/eNB capability of Chen et al. to include the frame capability as taught by the terminal/base station of Suo et al., the benefits of reduced interference (Suo et al.; 0069) are achieved.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/Michael K Phillips/Examiner, Art Unit 2464